Title: To Thomas Jefferson from Augustus B. Woodward and Others, [ca. 16 August 1802]
From: Woodward, Augustus B., and Others
To: Jefferson, Thomas


          
            To Thomas Jefferson President ofthe United States of America.
            [ca. 16 Aug. 1802]
          
          The undersigned, compassionating the unhappy situation of James Mac Gurk, now confined in the jail of the County of Washington, in the District of Columbia, and sentenced to be executed on the twenty eighth day of August, 1802, and conceiving that his severe and rigid confinement for one year in the said jail, loaded with irons, a confinement protracted on account of the legal embarrassments which arose relative to his execution between the executive and judicial authorities of the District of Columbia, has been in itself in a great degree a punishment of the offence of which he has been found guilty, too moderate indeed if the murder of which he has been convicted were premeditated and intentional, but in some measure not so greatly disproportionate to the offence if it were the effect of his unfortunate temper and habits without any formed design, beg leave with the highest consideration and respect to approach the President of the United States, to whom has been wisely entrusted the exclusive and absolute power to pardon offences against the United States, and to interpose their humble but earnest solicitations to obtain from him the boon of life to the miserable and repentant offender.
          
            Augustus B. Woodward
          
        